THE COURT.
The order of June 23, 1958, in connection with which appellant files this motion for a rehearing, is modified to read as follows:
“Appellant asks this court to correct the reporter’s transcript on appeal to conform with the order denying his application for a writ of error coram nobis as reflected by and set forth in the clerk’s transcript.
“Both transcripts are now before this court duly certified as required by law, and copies thereof are in the possession of appellant.
“The clerk’s transcript sets forth the order appealed from substantially as reflected by the reporter’s transcript and the former may be utilized by appellant in the preparation of his briefs. While the clerk’s transcript does not set forth the order of the court verbatim as does the reporter’s transcript it does present the ultimate ruling of the court and in substance, the reasons therefor. We perceive no substantial conflict .in the two transcripts.
“The application to correct the reporter’s transcript is therefore, denied.”
The petition for rehearing is denied.